Exhibit 10.5
 
TAX RECEIVABLE AGREEMENT
 
This TAX RECEIVABLE AGREEMENT (this “Agreement”) is dated as of May 2, 2012, by
and between Edgen Group Inc., a Delaware corporation (“Edgen”), and Bourland &
Leverich Holdings LLC, a Delaware limited liability company (“Partnership”).
Unless otherwise defined herein, capitalized terms have the meaning given to
them in Article I hereof.
 
WHEREAS, on the date hereof, Edgen and Partnership have entered into that
certain Exchange Agreement (the “Exchange Agreement”) pursuant to which
Partnership will have the right, from time to time as provided in the Exchange
Agreement, to exchange units of EDG Holdco LLC, a Delaware limited liability
company (“EDG LLC”), together with shares of Class B common stock of Edgen (the
“Class B Common Stock”), for, at Edgen’s election, shares of Class A common
stock of Edgen (the “Class A Common Stock”) or cash in transactions intended to
result in the recognition of gain (or loss) for U.S. federal income tax purposes
by Partnership and the partners of Partnership;
 
WHEREAS, EDG LLC and each of its direct and indirect subsidiaries treated as a
partnership for U.S. federal income tax purposes will have in effect an election
under Section 754 of the Code for each Taxable Year in which any Taxable
Exchange occurs, which election will result in an adjustment to Edgen’s share of
the tax basis of the assets owned by EDG LLC as of the date of any such Taxable
Exchange; and
 
WHEREAS, the income, gain, loss, expense and other Tax items of EDG LLC and
Edgen will be affected by the Basis Adjustments and Imputed Interest;
 
WHEREAS, the parties to this Agreement agree that certain payments shall be made
by Edgen to Partnership based on the reduction of Edgen’s liability for Covered
Taxes arising from the Basis Adjustments and Imputed Interest; and
 
WHEREAS, conditioned upon the closing of the IPO, the parties desire to enter
into this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Definitions.  For purposes of this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
 
 
 

--------------------------------------------------------------------------------

 
“Actual Tax Liability” means, with respect to any Covered Taxable Year, the
liability for Covered Taxes of Edgen (i) appearing on Tax Returns of Edgen for
such Covered Taxable Year or (ii) if applicable, determined in accordance with a
Determination (including interest with respect thereto under applicable law).
 
“Advisory Firm” means PricewaterhouseCoopers LLP (and any successor firm) or
such other accounting or law firm selected by Edgen that is recognized as being
expert in Covered Tax matters.
 
“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information required under this Agreement
to be provided by Edgen to Partnership (and all supporting schedules and work
papers) were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided for in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice or other information is delivered to Partnership.
 
“Agreed Rate” means the highest interest rate applicable at the time under the
senior revolving credit facilities of Edgen and its subsidiaries in effect at
the time.
 
“Agreement” is defined in the preamble.
 
“Amended Tax Benefit Schedule” is defined in Section 2.03(b) of this Agreement.
 
 “B&L Supply” means Bourland & Leverich Supply Co. LLC, a Delaware limited
liability company.
 
“Basis Adjustments” means the adjustments and changes to EDG LLC’s basis in its
assets determined under (i) Sections 732 or 743(b) of the Code, (ii) Section
1012 of the Code (in situations described in Revenue Ruling 99-6, 1991-1 C.B.
432), and (iii) any other provision of Tax Law, including sections of U.S. state
and local income, franchise or similar Tax Law comparable to the Code Sections
in (i) or (ii), in each case as a result of (i) a Taxable Exchange, (ii) any
payments made pursuant to this Agreement or (iii) any other similar exchange or
payment resulting in an adjustment to EDG LLC’s basis in its assets.
 
“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which banks are required or authorized to be closed in the City
of New York, New York.
 
“Change Notice” is defined in Section 3.03 of this Agreement.
 
“Class A Common Stock” is defined in the preamble.
 
“Class B Common Stock” is defined in the preamble.
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Closing Date” means the date on which the initial public offering of Edgen’s
Class A Common Stock is completed.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Covered Taxable Year” means any Taxable Year of Edgen ending after the Closing
Date.
 
“Covered Taxes” means U.S. federal income Taxes and U.S. state and local income
and franchise Taxes imposed on or based upon net income.  For the avoidance of
doubt, Covered Taxes includes any franchise taxes imposed by the State of Texas.
 
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state or local income or franchise Tax Law,
as applicable, or any other event (including the execution of a Form 870-AD)
that finally establishes the amount of any liability for Tax.
 
“Edgen” is defined in the preamble.
 
“EDG LLC” is defined in the preamble.
 
“Partnership” is defined in the preamble.
 
 “EMC” means Edgen Murray Corporation, a Nevada corporation.
 
“EMC Notes” is defined in Section 4.01 of this Agreement.
 
“Exchange Assets” means the assets owned, or treated for U.S. federal income Tax
purposes (and corresponding state and local tax purposes) as being owned, by EDG
LLC as of an applicable Exchange Date (and any asset whose tax basis is
determined, in whole or in part, by reference to the adjusted basis of any such
asset, including, for the avoidance of doubt, goodwill, going-concern value or
other similar intangible asset).
 
“Exchange Basis Schedule” is defined in Section 2.02(a) of this Agreement.
 
“Exchange Agreement” is defined in the preamble.
 
“Exchange Date” means the date on which any Taxable Exchange is effected.
 
“Expert” is defined in Section 5.04 of this Agreement.
 
 “Governmental Entity” means any federal, state, local or provincial government
or any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality.
 
 
- 3 -

--------------------------------------------------------------------------------

 
“Hypothetical Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustments had
been made.
 
“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of Edgen that would appear on Tax Returns of
Edgen for such Covered Taxable Year if such Tax Returns were prepared and filed
using the same methods, elections, conventions and similar practices used on the
Tax Returns of Edgen actually filed with a Taxing Authority for such Covered
Taxable Year, but using the Hypothetical Tax Basis and excluding any deduction
attributable to the Imputed Interest to determine the Tax.
 
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of applicable U.S.
state or local income or franchise Tax Law with respect to Edgen’s payment
obligations under this Agreement.
 
“IRS” means the U.S. Internal Revenue Service.
 
“IPO” means the initial public offering and sale of shares of Class A Common
Stock, as contemplated by Company’s Registration Statement on Form S-1 (File No.
333-178790).
 
“LIBOR” means, for each month (or portion thereof) during any period, an
interest rate per annum equal to the rate per annum reported, on the date two
days prior to the first day of such month (or the first preceding LIBOR Business
Day if such date is not a LIBOR Business Day), on the Telerate Page 3750 (or if
such screen shall cease to be publicly available, as reported on Reuters Screen
page “LIBO” or by any other publicly available source of such market rate) for
London interbank offered rates for U.S. dollar deposits for such month (or
portion thereof).
 
“LIBOR Business Day” means any day that is a Business Day and on which dealings
in deposits in United States dollars are transacted in the London interbank
market.
 
“Objection Period” is defined in Section 5.04 of this Agreement.
 
“Parties” means Partnership and Edgen.
 
“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or Governmental Entity.
 
“Realized Tax Benefit” is defined in Section 2.03(c) of this Agreement.
 
“Realized Tax Detriment” is defined in Section 2.03(d) of this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
“Reconciliation Procedures” shall mean those procedures set forth in Section
5.04 of this Agreement.
 
“Sale Transaction” is defined in Section 6.04 of this Agreement.
 
“Senior Obligations” is defined in Section 4.01 of this Agreement.
 
“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.
 
“Tax Benefit Schedule” is defined in Section 2.03(a) of this Agreement.
 
“Taxable Exchange” is (i) an exchange pursuant to Section 2.1 of the Exchange
Agreement, (ii) a transaction in which Partnership or its transferee exchanges
Class B Common Stock together with units of EDG LLC for Class A Common Stock or
cash, or (iii) a transaction in which Partnership is sold to or exchanged with
Edgen or any of its affiliates, in the case of each of clauses (i)-(iv), treated
as a transaction that results in the recognition of gain or loss under the
Code.  For the avoidance of doubt, any reference to a single Taxable Exchange
includes only that exchange.  For example, if there are multiple Taxable
Exchanges on a particular date, each such Taxable Exchange would be a separate
Taxable Exchange.
 
“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of U.S. state or local income or franchise Tax Law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months) for which a Tax Return is made.
 
“Taxes” means (i) all forms of taxation or duties imposed, or required to be
collected or withheld, including, without limitation, charges, together with any
related interest, penalties or other additional amounts, (ii) liability for the
payment of any amount of the type described in the preceding clause (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group, and (iii) liability for the payment of any amounts as a result of being
party to any tax sharing agreement (other than this Agreement) or as a result of
any express or implied obligation to indemnify any other Person with respect to
the payment of any amount described in the immediately preceding clauses (i) or
(ii); and “Tax” means any of the Taxes.
 
“Tax Law” means the Code, the applicable Treasury Regulations under the Code
(including temporary and proposed regulations), IRS revenue rulings, revenue
procedures and other official announcements, applicable case law and comparable
provisions of statutory, administrative and judicial law that apply to U.S.
state and local income and franchise Taxes.
 
“Tax Return” means any return, filing, report, questionnaire, information
statement or other document regarding Covered Taxes filed or required to be
filed, including amended returns that may be filed, for any taxable period with
any Taxing Authority (whether or not a payment is required to be made with
respect to such filing).
 
“Tax Uncertainty Event” is defined in Section 3.03(b).
 
 
- 5 -

--------------------------------------------------------------------------------

 
“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.
 
ARTICLE II
 
Determination of Realized Tax Benefit or Realized Tax Detriment
 
SECTION 2.01.  Basis Adjustments Attributable to a Taxable Exchange.  Edgen and
Partnership hereby agree that as a result of each Taxable Exchange, Partnership
shall recognize gain or loss for U.S. federal income Tax purposes on the
Exchange Date under the Code in an amount equal to the difference of (i) the sum
of (A) the fair market value of any shares of Class A Common Stock or other
property (other than cash) received by Partnership in such Taxable Exchange, (B)
any cash received by Partnership in such Taxable Exchange and (C) any amount
required to be treated as an amount realized under Tax Law in such Taxable
Exchange and (ii) Partnership’s tax basis in its interests in EDG LLC so
exchanged.  For purposes of this Agreement, Edgen and Partnership hereby agree
that the fair market value of the Class A Common Stock received in a Taxable
Exchange shall be the Purchase Price (as defined in the Exchange Agreement) that
would have been payable in such Taxable Exchange if the Company had elected the
Cash Payment Election (as defined in the Exchange Agreement) for such Taxable
Exchange.  Edgen and Partnership further agree for all purposes of this
Agreement that Edgen’s share of the basis in the Exchange Assets shall be
increased by the net positive Basis Adjustments immediately after each Taxable
Exchange and immediately after any payment made by Edgen pursuant to this
Agreement.  Edgen and Partnership will treat Taxable Exchanges with EDG LLC as
sales of units of EDG LLC to Edgen for all Tax purposes.  Edgen and Partnership
will treat Basis Adjustments occurring as a result of a Taxable Exchange as
arising entirely on the Exchange Date unless there is a Determination to the
contrary.
 
SECTION 2.02.  (a)  Exchange Basis Schedule.  Within the earlier of (i) 180
calendar days after the end of a Covered Taxable Year in which any Taxable
Exchange has been effected or (ii) 30 calendar days after filing the Federal
Income Tax Return of Edgen for a Covered Taxable Year in which any Taxable
Exchange has been effected, Edgen shall deliver to Partnership a schedule (the
“Exchange Basis Schedule”) that shows, in reasonable detail, for Federal Income
Tax purposes, (i) the tax basis of the Exchange Assets immediately prior to each
Taxable Exchange attributable to Partnership’s interests of EDG LLC exchanged,
(ii) the Basis Adjustments with respect to the Exchange Assets as a result of
each Taxable Exchange effected in such Covered Taxable Year, and (iii) the
period or periods, if any, over which the Exchange Assets attributable to each
Taxable Exchange are amortizable or depreciable.  If the Advisory Firm
determines that it is professionally responsible to engage a valuation or other
expert to assist them in preparing the Exchange Basis Schedule, it may do
so.  At the time Edgen delivers the Exchange Basis Schedule to Partnership, it
shall (x) deliver to Partnership work papers providing reasonable detail
regarding the preparation of the Exchange Basis Schedule and an Advisory Firm
Letter supporting such Exchange Basis Schedule and (y) allow Partnership
reasonable access to the appropriate representatives at Edgen and its
Subsidiaries, EDG LLC, and the Advisory Firm in connection with its review of
such schedule.  The Exchange Basis Schedule shall become final and binding on
the parties unless Partnership, within 30 calendar days after receiving such
Exchange Basis Schedule, provides Edgen with notice of an objection or
objections to such Exchange Basis Schedule made in good faith.  If Edgen and
Partnership, after negotiating in good faith, are unable to resolve the issues
raised in such notice within 60 calendar days after delivery of such Exchange
Basis Schedule, Edgen and Partnership shall employ the Reconciliation
Procedures.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(b)           Amended Exchange Basis Schedule.  The Exchange Basis Schedule
shall be amended from time to time by Edgen (i) in connection with a
Determination, (ii) to correct inaccuracies to the original Exchange Basis
Schedule as determined by Partnership or Edgen or (iii) to comply with the
Expert’s determination under the Reconciliation Procedures.  At the time Edgen
delivers such amended Exchange Basis Schedule to Partnership it shall (x)
deliver to Partnership work papers providing reasonable detail regarding the
preparation of the amended Exchange Basis Schedule and an Advisory Firm Letter
supporting and explaining the reason or reasons for such amended Exchange Basis
Schedule and (y) allow Partnership reasonable access to the appropriate
representatives at Edgen and its Subsidiaries, EDG LLC, and the Advisory Firm in
connection with its review of such schedule.  The amended Exchange Basis
Schedule shall become final and binding on the parties unless Partnership,
within 30 calendar days after receiving such amended Exchange Basis Schedule,
provides Edgen with notice of an objection to such amended Exchange Basis
Schedule made in good faith, except that Partnership shall not be permitted to
object to any amendment to an Exchange Basis Schedule resulting from clause
(iii) of this Section 2.02(b) other than for mathematical or computational
errors.  If Edgen and Partnership, after negotiating in good faith, are unable
to resolve the issues raised in such notice within 60 calendar days after
delivery of such amended Exchange Basis Schedule, Edgen and Partnership shall
employ the Reconciliation Procedures.
 
SECTION 2.03.  (a)  Tax Benefit Schedule.  After every Covered Taxable Year,
within 30 calendar days after filing the last material Tax Return of Edgen with
respect to such Covered Taxable Year, but no later than 60 days after the filing
of IRS form 1065, U.S. Return of Partnership Income for EDG LLC for such Covered
Taxable Year, Edgen shall, in reasonable detail, provide to Partnership a
schedule showing the calculation of Edgen’s Realized Tax Benefit or Realized Tax
Detriment for such Covered Taxable Year attributable to all Taxable Exchanges
during such Covered Taxable Year and all other prior Covered Taxable Years, the
amounts attributable to each separate Taxable Exchange and payments made under
this Agreement and deductions attributable to Imputed Interest (the “Tax Benefit
Schedule”).  At the time Edgen delivers the Tax Benefit Schedule to Partnership
it shall (i) deliver to Partnership work papers providing reasonable detail
regarding the preparation of the Tax Benefit Schedule and an Advisory Firm
Letter supporting such Tax Benefit Schedule and (ii) allow Partnership
reasonable access to the appropriate representatives at Edgen and its
Subsidiaries, EDG LLC, and the Advisory Firm in connection with its review of
such schedules.  The Tax Benefit Schedule shall become final and binding on the
parties unless Partnership, within 30 calendar days after receiving such Tax
Benefit Schedules, provides Edgen with notice of an objection or objections to
such Tax Benefit Schedules made in good faith.  If Edgen and Partnership, after
negotiating in good faith, are unable to resolve the issues raised in such
notice within 60 calendar days after delivery of such Tax Benefit Schedules,
Edgen and Partnership shall employ the Reconciliation Procedures.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(b)           Amended Tax Benefit Schedule.  A Tax Benefit Schedule for any
Covered Taxable Year shall be amended from time to time by Edgen (i) in
connection with a Determination affecting such Tax Benefit Schedule, (ii) to
correct inaccuracies in the original Tax Benefit Schedule, (iii) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Covered
Taxable Year attributable to a carryback or carryforward of a loss or other tax
item to such Covered Taxable Year, (iv) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment attributable to a Taxable Exchange for such
Covered Taxable Year following an amended tax return filed for such Covered
Taxable Year (provided, however, that a change attributable to an audit of a Tax
Return by an applicable Taxing Authority shall not be taken into account on an
Amended Tax Benefit Schedule unless and until there has been a Determination
with respect to such change) or (v) to comply with the Expert’s determination
under the Reconciliation Procedures.  At the time Edgen delivers such an amended
Tax Benefit Schedule pursuant to this Section 2.03(b) (an “Amended Tax Benefit
Schedule”) to Partnership it shall (x) deliver to Partnership work papers
providing reasonable detail regarding the preparation of the Amended Tax Benefit
Schedule and an Advisory Firm Letter supporting and explaining the reason or
reasons for such Amended Tax Benefit Schedule and (y) allow Partnership
reasonable access to the appropriate representatives at Edgen and its
Subsidiaries, EDG LLC, and the Advisory Firm in connection with its review of
such schedule.  Such Amended Tax Benefit Schedule shall become final and binding
on the parties unless Partnership, within 30 calendar days after receiving such
Amended Tax Benefit Schedule, provides Edgen with notice of an objection or
objections to such Amended Tax Benefit Schedule made in good faith except that
the Partnership shall not be permitted to object to any amendment to a Tax
Benefit Schedule resulting from clause (iii) of this Section 2.03(b) other than
for mathematical or computational errors.  If Edgen and the Partnership, after
negotiating in good faith, are unable to resolve the issues raised in such
notice within 60 calendar days after delivery of such Amended Tax Benefit
Schedule, Edgen and Partnership shall employ the Reconciliation Procedures.
 
(c)           Realized Tax Benefit.  If for any Covered Taxable Year, the
Hypothetical Tax Liability is greater than the Actual Tax Liability for such
Covered Taxable Year, the Realized Tax Benefit for a Covered Taxable Year shall
be calculated by subtracting the Actual Tax Liability for such Covered Taxable
Year from the Hypothetical Tax Liability for such Covered Taxable Year.
 
(d)           Realized Tax Detriment.  If for any Covered Taxable Year, the
Hypothetical Tax Liability is less than the Actual Tax Liability for such
Covered Taxable Year, the Realized Tax Detriment for a Covered Taxable Year
shall be calculated by subtracting the Hypothetical Tax Liability for such
Covered Taxable Year from the Actual Tax Liability for such Covered Taxable
Year.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(e)           Applicable Principles.  To the extent any amount of the Actual Tax
Liability for any Covered Taxable Year is increased or proposed to be increased
as a result of an audit by a Taxing Authority of any Covered Taxable Year, the
Actual Tax Liability shall not reflect such increase in determining the Realized
Tax Benefit or Realized Tax Detriment for such Covered Taxable Year unless and
until there has been a Determination (or amendment of a Tax Benefit Schedule
pursuant to Section 2.03(b) of this Agreement), at which time the liability for
Covered Taxes (including interest with respect thereto under applicable law) for
such Covered Taxable Year in accordance with such Determination (or amendment of
a Tax Benefit Schedule pursuant to Section 2.03(b) of this Agreement) shall be
the amount of Actual Tax Liability for such Covered Taxable Year included in
determining the Realized Tax Benefit or Realized Tax Detriment for such Covered
Taxable Year.  Realized Tax Benefit and Realized Tax Detriment for any Covered
Taxable Year are intended to reflect the decrease or increase in the Actual Tax
Liability for such Covered Taxable Year attributable to Basis Adjustments and
Imputed Interest, determined using a “with and without” methodology.  Carryovers
or carrybacks of any Tax item attributable to Basis Adjustments or Imputed
Interest (determined using such “with and without” methodology) shall be
considered to be subject to the Tax Law governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type.  If a carryover or
carryback of any Tax item includes a portion that is attributable to Basis
Adjustments or Imputed Interest and another portion that is not, such portions
shall be considered to be used or applied in the order provided under applicable
Tax Law using such “with and without” methodology or, if applicable Tax Law does
not specify the order in which the applicable Tax attributes are to be used or
applied, then in proportion to the amount of each type of Tax attribute.  When
there has been one or more Taxable Exchanges that affect the Realized Tax
Benefit or Realized Tax Detriment for any Covered Taxable Year, the resulting
decrease in the Actual Tax liability attributable to each Taxable Exchange shall
be determined on a pro rata basis proportionate to the amount of deductions
attributable to each Taxable Exchange divided by the amount of deductions
attributable to all such Taxable Exchanges.
 
ARTICLE III
 
Tax Benefit Payments
 
SECTION 3.01.  Payments.  (a) Except as provided in Section 3.03, within three
Business Days of the delivery of the Tax Benefit Schedule to Partnership for any
Covered Taxable Year, Edgen shall pay to Partnership the Tax Benefit Payment for
such Covered Taxable Year.  Each Tax Benefit Payment shall be made by wire
transfer of immediately available funds to the bank account designated by
Partnership to Edgen.
 
(b)           The “Tax Benefit Payment” for any Covered Taxable Year shall equal
(x) 85% of the sum of (i) the Realized Tax Benefit, if any, for such Covered
Taxable Year plus (ii) the excess, if any, of the Realized Tax Benefit reflected
on an Amended Tax Benefit Schedule for each previous Covered Taxable Year over
the Realized Tax Benefit reflected on the Tax Benefit Schedule for each such
previous Covered Taxable Year less (iii) the excess, if any, of the Realized Tax
Detriment reflected on an Amended Tax Benefit Schedule for each previous Covered
Taxable Year over the Realized Tax Detriment reflected on the Tax Benefit
Schedule for each such previous Covered Taxable Year, plus (y) interest on the
amount determined in clause (x) at the Agreed Rate from August 15 of the year
following the Covered Taxable Year to which the amounts in subclause (i) or
subclause (ii) relate to the date of payment.  A Tax Benefit Payment shall not
be less than zero.  The amounts in clauses (x)(ii) and (x)(iii) shall only be
included to the extent such amounts have not been taken into account in
determining a Tax Benefit Payment for a prior Covered Taxable Year.
 
 
- 9 -

--------------------------------------------------------------------------------

 
SECTION 3.02.  No Duplicative Payment.  No duplicative payment of any Tax
Benefit Payment (including interest) shall be required under this Agreement.
 
SECTION 3.03.  Tax Uncertainty Escrow.
 
(a)           If Edgen, its Subsidiaries or EDG LLC receives a 30-day letter, a
final audit report, a statutory notice of deficiency or similar written notice
from any Taxing Authority with respect to the Tax treatment of any Taxable
Exchange or the amount of the Tax liability for Covered Taxes in any Covered
Taxable Year (a “Change Notice”), which, if sustained, would result in (i) a
reduction in the amount of Realized Tax Benefit (or the increase in the amount
of Realized Tax Detriment) with respect to a Covered Taxable Year preceding the
Taxable Year in which the Change Notice is received or (ii) a reduction in the
amount of Tax Benefit Payments Edgen would be required to pay to Partnership
with respect to Covered Taxable Years after and including the Taxable Year in
which the Change Notice is received, prompt written notice shall be given to
Partnership.
 
(b)           If Edgen receives a Change Notice and the Advisory Firm or another
law firm or accounting firm which is nationally recognized to have expertise
regarding Covered Taxes concludes that there is substantial uncertainty
regarding an amount of the Realized Tax Benefit for a Covered Taxable Year (a
“Tax Uncertainty Event”), Edgen may elect to deposit in escrow with an escrow
agent reasonably acceptable to Partnership up to 100% of the portion of the
payment that would otherwise have made pursuant to Section 3.01 of this
Agreement that is attributable to the amount of the Realized Tax Benefit to
which such Tax Uncertainty Event relates.  Such amount shall be held in escrow
until such Tax Uncertainty Event has been resolved, either (i) as a result of
delivery of an opinion from a law firm or accounting firm that is nationally
recognized as expert in Covered Taxes matters that no such Tax Uncertainty Event
exists, (ii) due to a Determination or (iii) because the statute of limitations
with respect to Edgen’s Tax Return for such Covered Year has expired without any
challenge to the Realized Tax Benefit.  As soon as practicable after which
resolution, amounts in escrow shall be paid to the Person or Persons determined
to be entitled to such amounts so that the escrow, and all accrued interest,
shall, for example, be paid to Partnership if it is determined that Edgen was
entitled to all of the originally determined Realized Tax Benefit, or, if Edgen
is entitled to only a portion of the originally determined Realized Tax Benefit,
the amount of the escrow shall be paid so that Partnership shall receive the
payment it would be entitled to receive under Section 3.01 of this Agreement,
along with a proportionate amount of the interest, and the balance, including
the remaining interest, in escrow shall be paid to Edgen.
 
 
- 10 -

--------------------------------------------------------------------------------

 
SECTION 3.04.  No Obligation of Partnership to Make Payments.  For the avoidance
of doubt, Partnership has no obligation to refund any payment made to it by
Edgen pursuant to this Agreement or otherwise make any payment to Edgen under
this Agreement.
 
ARTICLE IV
 
Payment Deferral and Late Payments
 
SECTION 4.01.  Payment Deferral.  Notwithstanding any other provision of this
Agreement to the contrary, Edgen shall not be required to make any Tax Benefit
Payment if and to the extent the restrictions under the Senior Obligations
prohibit the direct or indirect subsidiaries of Edgen from making a distribution
or dividend sufficient to provide Edgen with the funds to make such payment. 
Any payments otherwise owed hereunder which are not made due to the immediately
preceding sentence shall not be cancelled but rather accrue and bear interest at
the Agreed Rate, and shall be payable by Edgen promptly when, and to the extent,
that the restrictions under the Senior Obligations no longer prohibit the direct
or indirect subsidiaries of Edgen from making a distribution or dividend
sufficient to provide Edgen with the funds to make such payment. The term
“Senior Obligations” shall mean the obligations existing under the Credit
Agreement, dated as of August 19, 2010, by and among B&L Supply, Partnership,
the Guarantors party thereto, the Lenders party thereto, Regions Bank, RBS
Business Capital and Jefferies Finance LLC; the Credit Agreement, dated as of
May 11, 2007, by and among EMC, Edgen Murray Canada, Inc. and Edgen Murray
Europe Limited, the other Loan Parties party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., JPMorgan Chase Bank N.A., Toronto Branch and J.P.
Morgan Europe Limited, as amended from time to time; and the Indenture, dated
December 23, 2009, among EMC, EM II LP, the other Guarantors as defined therein
and The Bank of New York Mellon Trust Company, National Association, each as in
effect as of the date hereof or as subsequently amended but only to the extent
such subsequent amendment increases the ability of subsidiaries to pay dividends
and distributions to Edgen.
 
SECTION 4.02.  Late Payments by Edgen.  The amount of any payment not made by
any party when due under the terms of this Agreement shall bear interest,
computed at the Agreed Rate and commencing from the date such payment is due
until the date payment is made.
 
ARTICLE V
 
Tax Matters; Consistency; Cooperation; Reconciliation; Withholding
 
SECTION 5.01.   Participation of the Partnership in Edgen Tax Matters.  Except
as otherwise provided herein, Edgen shall have responsibility for, and
discretion over, all Tax matters concerning Edgen and EDG LLC, including without
limitation the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to Taxes.  Notwithstanding the
foregoing, Edgen shall notify Partnership, and keep Partnership reasonably
informed with respect to, and Partnership shall have the right to participate in
and monitor (but, for the avoidance of doubt, not to control) the portion of any
audit of Edgen by a Taxing Authority the outcome of which is reasonably expected
to affect Partnership’s rights under this Agreement.  Edgen shall provide to
Partnership reasonable opportunity to provide information and other input to
Edgen and its advisors concerning the conduct of any such portion of such
audits.  Edgen shall not settle or otherwise resolve any audit or other
challenge by a Taxing Authority relating to the Basis Adjustments or the
deduction of Imputed Interest or otherwise affecting the amount of a Realized
Tax Benefit or Realized Tax Detriment without the consent of Partnership, which
consent Partnership shall not unreasonably withhold, condition or delay.  If
Edgen and Partnership, after negotiating in good faith, are unable to resolve
whether such consent is being unreasonably withheld, conditioned or delayed,
Edgen and Partnership shall employ the Reconciliation Procedures.
 
 
- 11 -

--------------------------------------------------------------------------------

 
SECTION 5.02.  Consistency.  Unless there is a Determination to the contrary,
Partnership and Edgen agree to report, and Edgen agrees to cause its
subsidiaries and EDG LLC to report, for all U.S. federal, state and local income
and franchise Tax purposes all Tax–related items relating to this Agreement
(including without limitation the Basis Adjustments, Imputed Interest and each
Tax Benefit Payment) in a manner consistent with the Tax Benefit Schedules, the
Amended Tax Benefit Schedules and the terms of this Agreement.  In the event
that an Advisory Firm is replaced with another firm, such replacement Advisory
Firm shall be required to perform its services under this Agreement using
procedures and methodologies consistent with those used by the previous Advisory
Firm, unless otherwise required by law or unless Edgen and Partnership agree to
the use of other procedures and methodologies.
 
SECTION 5.03.  Cooperation.  Partnership and Edgen shall each (a) furnish in a
timely manner such non-privileged information, documents and other materials as
the other Party may reasonably request for purposes of making any determination
or computation necessary or appropriate under this Agreement, preparing any Tax
Return or contesting or defending any audit, examination or controversy with any
Taxing Authority, (b) make its employees reasonably available to the other Party
and its representatives to provide explanations of documents and materials and
such other information as requesting Party or its representative may reasonably
request in connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate with the other Party in connection with any such
matter.  Edgen shall cause its Subsidiaries and EDG LLC similarly to cooperate
with Partnership and to furnish non-privileged information, documents and other
materials in response to Partnership’s reasonable requests as provided in this
Section 5.03.  In addition, Edgen and EDG LLC shall cause any subsidiary
(including any subsidiaries acquired after the date hereof) of EDG LLC treated
as a partnership for U.S. federal income Tax purposes to make an election under
Section 754 of the Code for each Taxable Year in which any Taxable Exchange
occurs.
 
SECTION 5.04.  Reconciliation.  In the event that Edgen and Partnership are
unable to resolve a disagreement within the relevant period designated in this
Agreement (the “Objection Period”), the matter shall be submitted for
determination to an accounting firm or a law firm (other than the Advisory
Firm), that is nationally recognized as having expertise with respect to the
matter or matters in dispute which firm is acceptable to Edgen and Partnership
(the “Expert”).  If Edgen and Partnership are unable to agree upon the selection
of the Expert prior to the conclusion of the applicable Objection Period, either
Edgen or Partnership may request the American Arbitration Association to
appoint, within twenty (20) calendar days from the date of such request, an
accounting firm or law firm that is nationally recognized as having expertise
with respect to the matter or matters in dispute.  If the matter is not resolved
before any payment that is the subject of a disagreement is due or any Tax
Return reflecting the subject of a disagreement is due (including extensions),
such payment shall be due on the date prescribed by this Agreement and such Tax
Return shall be filed as prepared by Edgen by such due date, subject to
adjustment or amendment upon resolution.  The determinations of the Expert
pursuant to this Section 5.04 shall be binding on Edgen and its subsidiaries
(and Edgen shall cause EDG LLC to honor them) and Partnership.  In the event
that this reconciliation provision is utilized, the fees of the accounting or
law firm selected in accordance with this Section 5.04 shall be paid in inverse
proportion to the manner in which the dispute is resolved as determined by the
by the firm retained pursuant to this Section 5.04.
 
 
- 12 -

--------------------------------------------------------------------------------

 
SECTION 5.05.  Withholding.  Edgen shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as Edgen is required
to deduct and withhold with respect to the making of such payment under
applicable Tax Law.  To the extent that amounts are so withheld and paid over to
the appropriate taxing authority by Edgen with respect to Partnership, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to Partnership.  Partnership shall provide to Edgen upon reasonable
request forms or documents requested to permit payment of any amounts without a
withholding Tax or withholding at a reduced rate of Tax or to determine the
appropriate rate of withholding.
 
ARTICLE VI
 
General Provisions
 
SECTION 6.01.  Amendment.  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in a writing specifically referring to this Agreement and signed by each of
Partnership and Edgen.  No failure or delay in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege under this
Agreement.
 
SECTION 6.02.  Addresses and Notices.  Except as otherwise expressly provided
herein, all notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be personally delivered or sent by
overnight delivery by reputable delivery service or courier, or by facsimile
(confirmed with a copy sent by one of the aforementioned methods), to the
intended Party at the address or facsimile number of such Party set forth below
or at such other address or facsimile number as shall be designated by such
Party in a written notice to the other Party hereto. All such notices, requests,
claims, demands and other communications shall be deemed to have been delivered
and received (i) when delivered personally to the recipient, (ii) upon
transmission by facsimile if received during normal business hours of the
recipient and, if not, the next Business Day after transmission, as evidenced by
confirmation of transmission from the sender’s facsimile machine or (iii) on the
date of delivery set forth in the applicable proof of delivery if sent by
reputable delivery service or courier.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
If to Edgen, to:
 
18444 Highland Road
Baton Rouge, Louisiana 70809
Attention: President Attention: Chief Executive Officer
Facsimile No.:  (225) 756-7953


If to Partnership, to:
 
Bourland & Leverich Holdings LLC
520 Madison Avenue, 10th Floor
New York, New York 10022
Attention: Nicholas Daraviras
Facsimile No.:  (212) 284-1717


SECTION 6.03.  Further Action.  Each Party agrees to execute and deliver all
such documents and take or refrain from taking all such actions as may be
reasonably requested by the other Party in furtherance of the purposes of this
Agreement.
 
SECTION 6.04.  Binding Nature; Successors and Assigns; Appointment of
Representative.
 
(a)           This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns and executors, administrators and heirs. Edgen may not assign,
delegate, transfer or otherwise dispose of any of its rights or obligations
under this Agreement in whole or in part without, in each case, obtaining the
prior written consent of Partnership (which consent may be withheld in the sole
discretion of Partnership).  Partnership may from time to time assign, delegate,
transfer or otherwise dispose of any of its rights or obligations under this
Agreement in whole or in part to any one or more Persons without consent.  By
way of example only and without limitation, Partnership may from time to time
(i) assign, delegate, transfer or otherwise dispose of its right to receive Tax
Benefit Payments to its limited partners, (ii) distribute amounts received by
Partnership in respect of Tax Benefit Payments to its limited partners, (ii)
appoint a representative to act on Partnership’s or its limited partners’
behalves with respect to matters arising out of or related to this Agreement,
including Article V hereof, or (iii) assign, delegate, transfer or otherwise
dispose of its right to initiate any Taxable Exchange to one or more
Persons.  If Partnership makes any such assignment, delegation, transfer or
other disposition, it shall have the right to specify the extent thereof and any
terms or conditions applicable thereto, including limitations on transfer,
assignment or exercise of rights under this Agreement and assignment of rights
as to payment but reservation as to other rights.  Each Party agrees that
Partnership shall have the right to appoint a representative to perform any of
the rights or obligations of Partnership under this Agreement or designate a
process for appointing and removing such a representative. Edgen shall not be
required to recognize any purported assignee, delegatee or transferee as such
unless such purported assignee, delegatee or transferee provides Edgen with
evidence reasonably satisfactory to Edgen of the assignment, delegation or
transfer to such purported assignee, delegatee or transferee.
 
 
- 14 -

--------------------------------------------------------------------------------

 
(b)           Edgen agrees not to consummate a merger, consolidation or sale or
other disposition (whether by asset sale, equity sale, statutory division,
merger or otherwise, and whether in one or more transactions) of all or
substantially all of its assets (a “Sale Transaction”) without first delivering
to Partnership a written agreement of the surviving, resulting, successor or
transferee Person that such Person shall be bound by the terms of this Agreement
and that provides that Partnership is an intended third-party beneficiary of
such agreement.  If Edgen delivers such an agreement, then, notwithstanding the
first sentence of this Section 6.04, it shall be permitted to consummate the
applicable Sale Transaction.
 
(c)           A reference to any party to this Agreement or another agreement or
document includes the party’s successors and permitted assigns.
 
(d)           Any purported assignment, delegation, transfer or other
disposition in violation of this Section 6.04 shall be void and unenforceable ab
initio.
 
SECTION 6.05.  No Third Party Beneficiaries.  Except as expressly set forth in
Section 6.04, nothing in this Agreement, express or implied, is intended to or
shall confer upon anyone other than the Parties any right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.
 
SECTION 6.06.  Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:
 
(a)           Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.
 
(b)           Any headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(c)           All references in this Agreement to articles, sections or
subdivisions thereof shall refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections, or subdivisions of another document or instrument.
 
(d)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
subsection, schedule and exhibit references are to this Agreement unless
otherwise specified.
 
 
- 15 -

--------------------------------------------------------------------------------

 
(e)           The word “including” shall mean including without limitation.
 
(f)           The word “or” will have the inclusive meaning represented by the
phrase “and/or”.
 
(g)           No presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
(h)           The rights and remedies under this Agreement are cumulative and
are in addition to and not in substitution for any other rights and remedies
available at law or in equity or otherwise.
 
SECTION 6.07.  Severability. If any provision of this Agreement is illegal,
invalid or unenforceable in any jurisdiction, then, to the fullest extent
permitted by law: (i) the other provisions hereof will remain in full force and
effect in such jurisdiction and will be liberally and equitably construed in
order to carry out as nearly as possible the purpose and intent of this
Agreement; (ii) the illegality, invalidity or unenforceability of any such
provision in such jurisdiction will not affect the legality, validity or
enforceability of such provision in any other jurisdiction; and (iii) in lieu of
each such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible so as to be
enforceable to the maximum extent compatible with applicable law.
 
SECTION 6.08.  Integration.  This Agreement, together with the Exchange
Agreement, constitutes the entire agreement and supersedes any and all other
prior agreements and undertakings, both written and oral, between the Parties
with respect to the subject matter hereof.
 
SECTION 6.09.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the internal law of the State of Delaware
applicable to contracts entered into and to be performed entirely within the
State of Delaware by citizens of the State of Delaware, without giving effect to
conflicts of laws provisions or any other principles or rules that would require
or permit the application of the laws of any other jurisdiction.
 
SECTION 6.10.  Submission to Jurisdiction; Waiver of Jury Trial. (a) To the
fullest extent permitted by applicable law, each of the Parties hereby
irrevocably and unconditionally (i) submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
such court is unavailable, any state or federal court located in Wilmington,
Delaware, as well as to the appellate jurisdiction of all courts to which an
appeal may be taken from such courts, in any action, suit, proceeding or claim
arising out of or relating to this Agreement or the transactions contemplated
hereby, including the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement, (ii) agrees that all claims in
respect of any such action, suit, proceeding or claim shall be brought, heard
and determined exclusively in such courts, (iii) agrees that such for a have a
reasonable relation to this Agreement, and to the relationship of the Parties
with one another; (iv) waives and agrees not to assert any objection that it may
now or hereafter have to the laying of venue of any action, suit, proceeding or
claim arising out of or relating to this Agreement or the transactions
contemplated hereby in any such court, (v) consents to the service of any and
all process in any such action, suit, proceeding or claim by the mailing of
copies of such process to such Person at its address specified herein or in any
other manner permitted by applicable law, (vi) waives to the fullest extent
permitted by applicable law any and all rights to a trial by jury in connection
with any such action, suit, proceeding or claim, (vii) agrees that a final
judgment in any such action, suit, proceeding or claim shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law, and (viii) agrees that performance under this Agreement
shall continue if reasonably possible during any such action, suit, proceeding
or claim.
 
 
- 16 -

--------------------------------------------------------------------------------

 
SECTION 6.11.  Counterparts. This Agreement may be executed and delivered in one
or more counterparts, and by the different Parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic transmission will be as effective as physical delivery of a
manually executed counterpart hereof.
 
[Remainder of Page Intentionally Left Blank]
 
- 17 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
 



  EDGEN GROUP INC.                  
 
By:
/s/ David L. Laxton, III       Name:  David L. Laxton, III      
Title:  Executive Vice President, Chief Financial Officer and Secretary
                 

  BOURLAND & LEVERICH HOLDINGS LLC                  
 
By:
/s/ Robert F. Dvorak       Name:  Robert F. Dvorak       Title:  President and
Chief Executive Officer  


 